STORY, Circuit Justice,
in summing up the case said, that the court adhered to the doctrine given to the jury at the former trial. As far as the new evidence went, it corroborated, in point of usage, that which the court supposed to be the Spanish law. That, at all events, if the doctrine were correct, that foreign bills, like the present, were required to be presented within a reasonable time, on which the court would not give any absolute opinion, still the evidence in the case of the usage of merchants, if not good evidence of the law, was evidence as to their understanding of what was reasonable time, and in that view proper for the consideration of the jury; that, with reference to such usage, he would put it to the jury to say whether the present bill was not, in point of fact, put into negotiation, or transmitted for presentment, within a reasonable time. If the jury thought it was, then, so far as this point was essential to the plaintiff’s cause, he was entitled to their verdict.
The judge then adverted to the other points made in the cause, affirming the former doctrine held by the court.
The jury found a verdict for the plaintiff.